DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the submission dated 1/19/22. Claims 1, 3-11, and 13-20 are presented for examination.

Response to Arguments
2.	Applicant's arguments filed on 1/19/22 have been fully considered but they are not persuasive. 
The Examiner respectfully disagrees with the Applicant’s argument (see paragraph 2, page 9 of the response) that the Kazakov reference does not anticipate or render obvious “the residency map descriptor comprises a residency map” of claim 1 and claim 11.
The Applicant’s specification, as original filled, describes the residency map descriptor to includes information describing the residency map, including its dimensions, size, format, etc. See paragraph 69 of US publication No. 20210304488.
Kazakov teaches that information incorporated into the texture descriptor is associated with a residency map (par. 47), and indicates residency map dimensions (see paragraph 16). The texture descriptor also includes three different offsets corresponding to three individual dimensions of the residency map, an offset between a reference level and the level of the PRT resource that matches the dimensions of the residency map (see paragraph 25), and information indicating an address of a residency map (see paragraph 42). 
.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 102(a)(a1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kazakov et al. (US 20200250877).
Considering claim 1, Kazakov discloses a method for sampling partially resident texture [PRT] data (e.g., sampling residency map to identify the finest populated mimap level of the PRT resource; see par. 13 & 17), the method comprising: receiving an instruction which includes a residency map descriptor (e.g., a processor accesses a texture descriptor that includes dimensions of a first level of the levels and one or more offsets between a reference level and one or more second levels that are associated with one or more residency maps that indicate texels that are resident in the PRT resource. See abstract and pars. 16-17); and executing the instruction to retrieve partially resident texture data from a mipmap stored in a memory based on the residency map descriptor (e.g., texture information is stored at a GPU in a partially resident texture resource using a hierarchical mipmap representation of the texture. Each level in the mipmap represents the texture at a level of detail (LOD)…, and the request includes normalized coordinates indicating a location in the texture. See par. 11. The processor receives a request to access one or more levels of a partially resident texture resource. The processor translates the normalized coordinates to texel coordinates in the one or more residency maps based on the offset and accesses, in response to the request, the one or more residency maps based on the texel coordinates to determine whether texture data indicated by the normalized coordinates is resident in the PRT resource. See abstract, pars. 13 and 23-27.)
Moreover, Kazakov discloses that information incorporated into the texture descriptor is associated with a residency map (par. 47), and indicates residency map dimensions (see paragraph 16). The texture descriptor also includes three different offsets corresponding to three individual dimensions of the residency map, an offset between a reference level and the level of the PRT resource that matches the dimensions of the residency map (see paragraph 25), and information indicating an address of a residency map (see paragraph 42). 
In view of the above, it is clear that in the Kazakov reference, texture descriptor, at least, obviously encompasses information that make up the residency map.
As per claim 3, Kazakov discloses the residency map descriptor comprises information indicating how a residency map is stored in the memory. See par. 42.
Claim 11 relates to a processor configured for sampling partially resident texture data and has substantially the same technical features as those of claim 1. Accordingly, 
Claim 13 is rejected under the same rationale as claim 3.

Allowable Subject Matter
5.	Claims 4-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although it has been shown that the prior art of record discloses some relevant features of the claimed invention, as seen in the Office Action, the prior art of record does not explicitly disclose the method and processor of respective claims 1 and 11, wherein the residency map descriptor includes a specification of a register that stores the residency map descriptor (as recited in claims 4 and 14), wherein the residency map descriptor includes a specification of a register that stores a residency map (as recited in claims 5 and 15) and, wherein the instruction includes an indication of an image sample and an indication of a mipmap descriptor, further comprising executing the instruction to retrieve partially resident texture data from a mipmap stored in the memory based on the residency map descriptor, the indication of the image sample, and the indication of the mipmap descriptor (as recited in claims 6 and 16).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
03/17/2022